MEMORANDUM **
Elda Mejia Espinoza and her son Jorge Luis Orozco Mejia, natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) order dismissing their appeal from an immigration judge’s (“IJ”) order denying their application for cancellation of removal. To the extent we have jurisdiction, it is conferred by 8 U.S.C. § 1252. We review de novo claims of due process violations in immigration proceedings. See Sanchez-Cruz v. INS, 255 F.3d 775, 779 (9th Cir.2001). We deny in part and dismiss in part the petition for review.
The petitioners contend that the IJ violated their due process rights by ruling on their applications when filed, instead of allowing them a later opportunity to present additional evidence. We reject this contention because they failed to demonstrate that additional testimony would have affected the outcome of the proceedings given that they lack a qualifying relative. See 8 U.S.C. § 1229b(b)(l)(d) (requiring a qualifying relative to be eligible for cancellation of removal relief); Colme*507nar v. INS, 210 F.3d 967, 971 (9th Cir.2000) (requiring prejudice to prevail on a due process challenge).
To the extent the petitioners raise an ineffective assistance of counsel claim, we lack jurisdiction to review the contention because they failed to raise that issue before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004) (explaining that this court lacks jurisdiction to review contentions not raised before the agency).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.